       Case 1:18-cv-03147-CAP Document 10 Filed 11/14/18 Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT
               OF THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


ADRIENNE DURHAM,                    )
                                    )             CIVIL ACTION NO.
     Plaintiff,                     )             1:18-CV-03147-CAP
                                    )
v.                                  )
                                    )
NAVIENT SOLUTIONS, LLC,             )
                                    )
     Defendant.                     )
___________________________________ )


                    STIPULATED PROTECTIVE ORDER

      The Court, having reviewed the Stipulation for Entry of Protective Order
(Stipulation) filed by Plaintiff Adrienne Durham (Plaintiff) and Defendant
Navient Solutions, LLC (NSL), in this action, and good cause appearing, hereby
APPROVES the Stipulation and ORDERS as follows:

      1.     “CONFIDENTIAL” Documents, Materials, and Information. This
Order shall govern all documents produced or exchanged, all written answers,
deposition answers, and other responses to discovery, and all communications of
any kind made by Plaintiff, Plaintiff’s attorneys, consultants, agents, and
representatives; Defendant NSL, its attorneys, consultants, agents, employees, and
representatives.   “CONFIDENTIAL” materials shall be the documents or
information respectively designated under this Order and any notes, work papers,
or other documents respectively containing “CONFIDENTIAL” materials derived
from such items. Plaintiff, NSL, or any third party may identify any documents or
information, including but not limited to discovery materials produced by that


                                                                     301919571v1 1007716
          Case 1:18-cv-03147-CAP Document 10 Filed 11/14/18 Page 2 of 13




party, initial disclosures, documents and things, answers to interrogatories,
responses to requests for production, responses to requests for admission,
deposition exhibits, and all or portions of deposition or hearing transcripts, as
“CONFIDENTIAL” and designate the documents or information as such by
affixing thereto a legend of “CONFIDENTIAL” or by designating through another
method set forth in this Order or agreed to by the parties.
         Plaintiff, NSL, or any third party may designate documents or information as
“CONFIDENTIAL” to the extent that the party, through counsel, believes “good
cause” exists to categorize the material as confidential because the material
contains or includes: (1) trade secrets; (2) proprietary business methods or
practices; (3) any other competitively sensitive confidential information; (3)
personal information, including personal financial information about customers or
applicants, third parties, the Parties, or an employee of any party to this lawsuit; (4)
information regarding any individual’s banking or lending relationships, including,
without limitation, information regarding any individual’s loan or credit history
and/or consumer information not otherwise available to the public; and (5) any
other categories that are later agreed to in writing by the parties or ordered by the
Court.
         This agreed confidentiality order does not include the amount of any
judgment that may be entered in this matter or any settlement amounts agreed to by
the parties hereto, as said items will be separately negotiated by the parties at a
later date.
         2.    Designation of “CONFIDENTIAL” Material. Documents shall be
designated     as   “CONFIDENTIAL”         by   stamping      them   with      the     word
“CONFIDENTIAL” in a manner which will not interfere with their legibility. This
designation shall only be used in a reasonable fashion and upon a good faith
determination by counsel that a particular document contains non-public

                                           2
                                                                            301919571v1 1007716
        Case 1:18-cv-03147-CAP Document 10 Filed 11/14/18 Page 3 of 13




information and falls within one of the categories enumerated in Paragraph 1. This
designation shall ordinarily be made before or at the same time as the production
or disclosure of the material. Because materials described in Paragraph 1 shall be
covered by this Order, there shall be no waiver of confidentiality if such materials
are inadvertently produced without being stamped “CONFIDENTIAL.” Materials
already produced in discovery in this litigation may be designated as
“CONFIDENTIAL” upon written notice (without stamping), within fourteen (14)
days of the entry of this Order, from the party asserting the confidentiality
designation to all counsel of record to whom such documents have been produced
by notifying the other party of the identity of the documents or information to be so
designated. Any of the parties to this action can remove at any time its designation
of “CONFIDENTIAL” from any of the documents or information it has previously
so designated.
      3.     Treatment of “CONFIDENTIAL” Information.               Unless otherwise
ordered by the Court, “CONFIDENTIAL” material, and any quotes, summaries,
charts, or notes made therefrom, and any facts or information contained therein or
derived therefrom, shall be held in confidence and used by the parties to whom the
documents and information are produced solely for the purpose of this case. The
parties agree to take reasonable steps to maintain the confidentiality of the
documents, information, and testimony relating thereto. During the pendency of
this litigation, “CONFIDENTIAL” material, including all copies thereof, shall be
retained solely in the custody of the parties’ attorneys and shall not be placed in the
possession of or disclosed to any other person, except as set forth in this Order, as
otherwise agreed upon by the parties, or upon leave of Court. Each person to
whom “CONFIDENTIAL” material is disclosed pursuant to this Order is hereby
prohibited from exploiting in any way such documents or information for his, her


                                          3
                                                                         301919571v1 1007716
       Case 1:18-cv-03147-CAP Document 10 Filed 11/14/18 Page 4 of 13




or its own benefit, or from using such information for any purpose or in any
manner not connected with the prosecution or defense of this case.
      4.    “Disclosure.”    As used herein, “disclosure” or to “disclose” shall
mean to divulge, reveal, describe, summarize, paraphrase, quote, transmit, or
otherwise communicate “CONFIDENTIAL” material.
      5.    Permissible Disclosure of “CONFIDENTIAL” Material. Except by
order of this Court, or otherwise as required by law, material designated as
“CONFIDENTIAL” (and any notes or documents that reflect or refer to such
documents and information) shall not be disclosed to any person other than:
      (a) A party hereto;
      (b) Counsel employed by a party, or an employee of such counsel, to whom
           it is necessary that the materials be shown or the information known for
           purposes of this case only;
      (c) Any employee or agent of a party to whom the “CONFIDENTIAL”
           materials are shown for the purpose of working directly on or testifying
           in connection with this litigation at the request of or at the direction of
           counsel for such party;
      (d) A person retained to assist in this action, such as an investigator,
           independent accountant, or other technical expert or consultant, who
           has signed an acknowledgement in the form of Exhibit A hereto, which
           signed acknowledgment shall be retained by the party who has retained
           such person,;
      (e) This Court (or its employees or agents) pursuant to a court filing in
           connection with this action;
      (f) Any person(s) designated by the Court in the interest of justice, upon
           such terms as the Court may deem proper;


                                          4
                                                                        301919571v1 1007716
       Case 1:18-cv-03147-CAP Document 10 Filed 11/14/18 Page 5 of 13




      (g) Members of the jury at a public trial of this matter, subject to the
           requirements of Paragraph 11 below; or
      (h) A person who is deposed or who testifies at the hearing in this matter
           who has signed an acknowledgement in the form of Exhibit A hereto,
           which signed acknowledgment shall be retained by the party who has
           compelled such person to testify at a deposition or trial. If the witness
           refuses to sign such form, the party compelling such testimony shall
           immediately notify opposing counsel and permit them seven (7) days to
           seek redress with the Court provided, however, in the event the
           disclosure includes materials designated by a third party as
           “CONFIDENTIAL,” the parties shall obtain the written consent of such
           third party prior to disclosure under this paragraph.
      6.    Review of Own “CONFIDENTIAL” Materials. The restrictions of
this Order shall not apply to parties, and their employees, attorneys, experts or
other authorized agents, when reviewing their own “CONFIDENTIAL” materials.
      7.    Deposition Transcripts.     A party wishing to designate portions of a
deposition transcript CONFIDENTIAL pursuant to this Order must, within 2
business days from the conclusion of the deposition, order the original or a copy of
the transcript of the deposition from the court reporter for regular turnaround. The
designating party may designate those portions of the transcript CONFIDENTIAL,
in accordance with paragraph 2 of this Order.          The designating party shall
designate such CONFIDENTIAL MATERIAL either on the record or by serving
upon all counsel of record via facsimile or other electronic transmission a Notice
setting forth the page, line numbers and designation. The designating party must
serve such Notice within 14 calendar days after its counsel receives a copy of the
deposition transcript.   All transcripts will be treated as confidential until the
expiration of the 14 day period described in this paragraph. Any portions of a

                                          5
                                                                      301919571v1 1007716
       Case 1:18-cv-03147-CAP Document 10 Filed 11/14/18 Page 6 of 13




transcript designated as confidential shall thereafter be treated as confidential in
accordance with this Order. The parties shall negotiate in good faith to alter the
time frames set forth in this paragraph in situations where a more expedited filing
of a designated portion of the deposition transcript is required. All exhibits marked
at depositions previously marked “CONFIDENTIAL” shall maintain that
designation.
      8.       Objections to “CONFIDENTIAL” Designations. To the extent that
any party contests a designation under this Order, such party shall object to such
designation in writing. Any such challenges to a designation must be for good
cause. The parties shall first try to resolve the disagreement in good faith on an
informal basis, such as the production of redacted copies. If the parties are unable
to reach an agreement regarding the designation, then the party objecting to such
designation shall file an appropriate motion with the Court for a ruling that the
documents or other information shall not be accorded such status and treatment. In
the event that such a challenge is made, the party asserting the confidentiality
designation shall have the burden of establishing good cause exists to maintain the
designation. Until this Court enters an order changing the designation of such
documents or information, such document or information shall continue to be
protected as provided by this Order. Should the Court rule in favor of the party
objecting to the confidentiality designation, the party asserting the designation
shall produce a copy of the document(s) without the “CONFIDENTIAL”
designation.
      9.       Disclosing “CONFIDENTIAL” Material.         If any party wishes to
disclose any “CONFIDENTIAL” material beyond the terms of Paragraphs 5-6 of
this Order, that party shall provide all other parties with reasonable notice in
writing of the request to disclose the materials, unless otherwise required by law.
If the parties cannot resolve their disagreement with respect to the disclosure of

                                         6
                                                                       301919571v1 1007716
        Case 1:18-cv-03147-CAP Document 10 Filed 11/14/18 Page 7 of 13




any designated information, then a party may petition the Court for a determination
of these issues. In the event that such a challenge is made, the party asserting the
confidentiality designation shall have the burden of establishing that the
designation is proper.        Such “CONFIDENTIAL” material shall remain
“CONFIDENTIAL” as stipulated by this Order until the Court rules on the party’s
specific petition.
      10.    Pleadings and Other Court Submissions. Each party agrees that when
filing with the Court any papers (including, without limitation, affidavits,
memoranda, interrogatory answers, or deposition transcripts) that disclose directly
or indirectly any “CONFIDENTIAL” material, such papers shall be filed under
seal in accordance with the Court’s local rules and requirements for filing
documents under seal.
      11.     Any party seeking to file CONFIDENTIAL MATERIALS with the
Court must contact the designating party (5) days prior to such filing to: (i) provide
the designating party with notice that it seeks to file CONFIDENTIAL
MATERIALS with the Court; and (ii) meet and confer in good faith to determine
whether a redacted version of the CONFIDENTIAL MATERIALS can be filed
with the Court. In the event no agreement is reached for the filing of a redacted
version, the party seeking to file such CONFIDENTIAL MATERIALS shall file
such material in accordance with Local Rule 5(B) & (D). The designating party
shall file a Motion to File Under Seal, in accordance with Local Rule 5(C)-(D),
simultaneously with the other party’s filing. The parties shall work together in
good faith to coordinate the filing of all motions and material covered by this
paragraph to permit compliance with the Local Rules.             In the event such
documents were previously marked “CONFIDENTIAL” in the course of this
litigation, that designation shall remain for purposes of submission to the Court.


                                          7
                                                                        301919571v1 1007716
        Case 1:18-cv-03147-CAP Document 10 Filed 11/14/18 Page 8 of 13




      12.    Document Retention. After the conclusion of this matter (including
the expiration of all appeals), all originals and reproductions of the
“CONFIDENTIAL” materials shall be returned to the producing party within thirty
(30) days of such conclusion or be destroyed (in which case counsel for the party
destroying said documents shall certify in writing to the producing party within
thirty (30) days of such conclusion that destruction of the “CONFIDENTIAL”
materials has taken place). Insofar as the provisions of this Order restrict the use
of the documents produced hereunder, the Order shall continue to be binding
throughout and after the conclusion of this case, including all appeals, except as set
forth in Paragraph 13. Attorneys shall have the right to maintain their files in
accordance with the best practices of maintaining their duties under their state’s
professional rules of conduct.
      13.    Admissibility. Nothing in this Order shall be construed to limit any
party from producing or introducing any document into evidence at public hearing.
Subject to the Rules of Evidence, “CONFIDENTIAL” materials and other
confidential information may be offered in evidence at trial or any court hearing.
Any party may move the court for an Order that the evidence be received in
camera or under other conditions to prevent unnecessary disclosure of any
“CONFIDENTIAL” material.            The Court will then determine whether the
proffered evidence should continue to be treated as “CONFIDENTIAL” and, if so,
what protection, if any, may be afforded to such information at the trial or hearing.
      14.    Scope of Discovery. Nothing in this Order shall preclude any party
from opposing production of any documents or information, or from seeking
further or different relief should future pretrial activities indicate such a need.
      15.    Client Consultation. Nothing in this Order shall bar or otherwise
restrict any attorney herein from rendering advice to his or her client with respect
to this case or from doing anything necessary to prosecute or defend this case and

                                            8
                                                                           301919571v1 1007716
          Case 1:18-cv-03147-CAP Document 10 Filed 11/14/18 Page 9 of 13




further the interests of his client, provided, however, that the attorney shall not
disclose any material designated for protection hereunder where such disclosure
would be contrary to the terms of this Order.
      16.     Discretion of the Court. Nothing in this Order shall apply to, bind, or
limit the Court or its employees in the performance of their duties.
Notwithstanding any foregoing suggestion to the contrary, the Court shall retain
final and complete authority to re-designate any material previously designated as
“CONFIDENTIAL” as a public document.
      17.     Notice of Breach. It shall be the obligation of counsel, upon hearing
of any breach or threatened breach of this Order by any person, to promptly notify
counsel for the opposing and producing parties of such breach or threatened
breach.
      18.     Litigation Use Only. All “CONFIDENTIAL” materials produced in
this litigation, whether by a party or nonparty, and all information contained therein
or derived therefrom, shall be used solely for the preparation and trial of this action
(including any appeals and retrials), and may not be used for any other purpose,
including business, governmental or commercial, or any other administrative or
judicial proceedings or actions.
      19.     Subpoena by Other Court or Agencies.           If another court or an
administrative agency subpoenas or orders production of “CONFIDENTIAL”
materials that a party obtained under the terms of this Order, the party receiving the
subpoena shall promptly notify the party or other person who designated the
“CONFIDENTIAL” materials of the pendency of such subpoena or order.
      20.     Inadvertent Disclosure Protection. Review of the “CONFIDENTIAL”
materials labeled “CONFIDENTIAL” by counsel, experts, or consultants in the
litigation shall not waive the “CONFIDENTIAL” designation or any objections to
production. “CONFIDENTIAL” materials inadvertently produced by any party or

                                          9
                                                                         301919571v1 1007716
       Case 1:18-cv-03147-CAP Document 10 Filed 11/14/18 Page 10 of 13




nonparty through discovery in this action without having been designated as
“CONFIDENTIAL” shall be subject to the provisions of this Order to the same
extent as if the inadvertent disclosure had not occurred so long as there is
reasonable notice to the other party of the inadvertent disclosure. If a producing
party inadvertently discloses to a receiving party information that is privileged or
otherwise immune from discovery, said producing party shall promptly, upon
discovery of such disclosure, so advise the receiving party in writing and request
that the item or items of information be returned. No party to this action shall
thereafter assert that such disclosure waived any privilege or immunity. It is
further agreed that the receiving party will return such inadvertently produced item
or items of information and all copies thereof within fourteen (14) business days of
receiving a written request for the return of such item or items of information from
the producing party.
      21.    Non-Parties. Non-parties       who     are   required     to      produce
“CONFIDENTIAL” material in response to a subpoena, and who in good faith
believe that such material contains confidential information, may rely on this Order
and apply it to their production.
      22.    Responsibility of Attorneys.     The     attorneys   of       record    are
responsible for employing reasonable measures to comply with the requirements of
this Order as it relates to materials labeled “CONFIDENTIAL.” Attorneys shall
not duplicate any such materials except for working copies and for filing in court
under seal. Attorneys are responsible to ensure any such materials are returned or
destroyed at the conclusion of this matter, as outlined in Paragraph 12.




                                         10
                                                                       301919571v1 1007716
      Case 1:18-cv-03147-CAP Document 10 Filed 11/14/18 Page 11 of 13




IT IS SO ORDERED, this 14th day of November, 2018.

                      /s/CHARLES A. PANNELL, JR.
                      JUDGE,
                      UNITED STATES DISTRICT COURT




                                    11
                                                               301919571v1 1007716
       Case 1:18-cv-03147-CAP Document 10 Filed 11/14/18 Page 12 of 13




                                    EXHIBIT A
    CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
      I              hereby                acknowledge                 that                   I,
___________________________________ [NAME],
______________________________________________                   [POSITION               AND
EMPLOYER], am about to receive CONFIDENTIAL materials supplied in
connection with the action entitled Adrienne Durham v. Navient Solutions, LLC,
Case No. 1:18-CV-03147-CAP, United States District Court for the Northern
District     of        Georgia. I    certify     that        I        understand           that
the CONFIDENTIAL materials are provided to me subject to the terms and
restrictions of the Stipulation and Protective Order filed in this action. I have been
given a copy of the Stipulation and Protective Order; I have read it, and I agree to
be bound by its terms.
      I understand that CONFIDENTIAL materials, as defined in the Stipulation
and Protective Order, including any notes or other records that may be made
regarding any such materials, shall not be Disclosed to anyone except as expressly
permitted by the Stipulation and Protective Order. I will not copy or use, except
solely for the purposes of this action, any CONFIDENTIAL materials obtained
pursuant to this Protective Order, except as provided therein or otherwise ordered
by the Court in this action.
      I    further     understand   that    I   am      to   retain     all     copies        of
all CONFIDENTIAL materials provided to me in this case in a secure manner, and
that all copies of such materials are to remain in my personal custody until
termination of my participation in this action, whereupon the copies of
such CONFIDENTIAL materials will be returned to counsel who provided me
with such materials.


                                           12
                                                                              301919571v1 1007716
       Case 1:18-cv-03147-CAP Document 10 Filed 11/14/18 Page 13 of 13




      I declare under penalty of perjury, under the laws of the State of Georgia,
that the foregoing is true and correct. Executed this _____ day of ______, 20__, at
__________________.

DATED:_________________________ BY:
_________________________________
Signature




                                        13
                                                                     301919571v1 1007716
